PER CURIAM
Defendant was convicted of driving while his operator’s license was suspended, a misdemeanor. ORS 811.182. The court sentenced him to 60 days in jail as a condition of probation. Because the offense was committed after November 1, 1989, the court had no authority under former ORS 137.540(2) to impose jail time as a condition of probation.1 State v. Wold, 105 Or App 158, 803 P2d 782 (1991).
Conviction affirmed; remanded for resentencing.

 The statute has since been amended. Or Laws 1991, ch 196, § 1.